Citation Nr: 1729164	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability evaluation for hepatitis C, initially rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.  The Veteran died on January [REDACTED], 2014.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This rating decision granted service connection for hepatitis C and assigned a noncompensable disability rating, effective June 8, 2004.

A March 2012 rating decision granted the Veteran an increased, 20 percent disability rating for hepatitis C, effective June 8, 2004.   As the Veteran has not been granted the maximum benefit allowed, the claim for an increased disability rating remains on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, Veteran died in January 2014, during the pendency of this appeal.  The appellant was awarded benefits on the basis of the award of service connection for the cause of the Veteran's death.  See February 2014 rating decision.  Accordingly, the appellant has been deemed to be a "surviving spouse" within the meaning of VA regulations. 

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. 

The Board notes that receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  In this case, the appellant submitted a VA Form 21-534 in February 2014.  The appellant's February 2014 VA Form 21-534EZ indicates that the appellant intended to file a claim for accrued benefits and service connection for the cause of death.   Nevertheless, this is considered a request for substitution as well as a claim for accrued benefits and service connection for the cause of death.  In July 2014, the Veteran's surviving spouse, through her representative, submitted a statement expressly requesting that she be substituted as claimant based upon the death of the Veteran.  38 C.F.R. § 3.1010 (c)(2).

As noted earlier, the appellant has been granted service connection for the cause of the Veteran's death.  However, a review of the entire claims file reveals that the AOJ has yet to issue a decision related to the surviving spouse's request for substitution.  

The Board notes that the distinction between the two types of adjudication, accrued benefits and substitution, is significant.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it may be more favorable for the appellant if she is recognized as a substitute claimant.  A remand is therefore required for a determination on whether the appellant is recognized as pursuing the claim as a substitute for the Veteran; otherwise, she is entitled to adjudication of her claim for accrued benefits.  Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

All determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e) (2016).  The AOJ's decision in this regard is appealable.  38 C.F.R. § 3.1010(e)(2).  In this case, the claim for substitution in this case has not been adjudicated by the RO, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  The United States Court of Appeals for Veterans Claims has held that VA must comply with its own procedures related to applications for substituted claims.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).

Furthermore, it does not appear that the appellant was provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's surviving spouse a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of the claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the surviving spouse is eligible to substitute for the deceased Veteran for the purpose of continuing the appeals for entitlement to an increased initial disability rating for hepatitis C.  Send the surviving spouse appropriate notice with respect to her status as a substituted party, or lack thereof.

3.  If the surviving spouse is deemed to be a proper substitute for continuing the claim on appeal, then readjudicate the claim after allowing her and her representative the appropriate time to submit evidence supportive of her contentions.   If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

4.  If the surviving spouse is not deemed to be a proper substitute for continuing the claim on appeal, adjudicate her claim for accrued benefits.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




